DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s pre-amendment of 3/26/2020 has been received. Claims 1-7, 9, 10, 12-16, 18, and 19 are amended and claims 1-20 are pending.  Note that applicant’s remarks in the pre-amendment reference this application as a CIP of Application 15/985,690. However, as noted in the mailing of 1/3/2020, applicant has not received benefit of the effective filing date of the ‘690 application in that the ADS of 12/10/2019 did not specify whether this application is a continuation, divisional, or CIP of the prior application. See attached courtesy copy of Response to Request for Corrected Filing Receipt sent 1/3/2020. Please call the number on that form with any further questions pertaining to the corrected filing receipt. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 3 recites the plurality of springs and the spring parameters of said springs are modulated to optimize said distribution of force. Claim 4 recites the plurality of sectional parts and the arrangement of sectional parts are modulated to optimize said distribution of force.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 
 The phrase “when it is worn” is present in claims 9, 10, 18, and 19. This phrase presents an issue in that it’s not clear if the claimed structures set forth previous to “when it is worn” are positively recited, or are functionally recited and are present only when the helmet is worn. For example in claim 9, do the radial fasteners penetrate the sectional parts only when the helmet is worn? A suggested edit: “said adhesive anchors said springs to radial fasteners penetrating said sectional parts, said radial fasteners adapted to be positioned radially to the wearer’s head when the helmet is worn.”  It’s also not clear what “it” is referring to in the phrase “when it is worn”. This will be interpreted as referencing the helmet; however, clarification is requested.
Claim 1 and claim 12 lack antecedent for “the side, back, and top circumference of the wearer’s head”. The “adapted to” language should be employed when reciting function of a device relative to a wearer. Also for claim 1- the preamble recites “A safety helmet having sectional components, segmented for the distribution …impact”. A suggested edit: “A safety helmet segmented into sectional components for the distribution of force from external impact”.

Claims 13 and 16-20 should recite “said at least three springs” instead of “springs” to clarify that “springs” is referring to the previously recited “at least three springs” of claim 12. 
Claim 13 lacks antecedent for “the spring parameters”. 
Claim 20 recites “spring bending radially toward the center of the helmet”.  There is no claim antecedent for “the center”. It appears that “spring” should be revised to “said springs” or “each spring” or “at least three springs”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thorpe (U.S. 2019/0000173). Thorpe discloses the invention as claimed. Thorpe teaches a safety or sports or football helmet having sectional components, segmented for distribution of force from external impact, the safety helmet comprising a plurality of sectional parts 150A,B,C (disclosed as sectional parts-parts is plural) contoured beside the side, back, and top circumference of the wearer’s head when it is worn (helmet is intended to be worn around the head), and a plurality of springs 160 between the sectional parts and oriented planar to the wearer’s head when it is worn, wherein the sectional parts are spaced away from each other by the springs, generating gaps between sectional parts that are adjacent to each other.  Thorpe ‘173 shows a gap present between sectional parts, with the springs extending within the gap and between the respective sectional parts as in Figures 1, 2, and 5 for example.  
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of 
Claims 1-5, 7-15, and 17-20 are rejected under 35 U.S.C. 103 as being obvious over Thorpe et al. (U.S. D814,708) in view of Herbert et al. (U.S. 2018/0125143). Thorpe teaches a safety/sports helmet (Fig.1,7- helmet provides safety to the wearer’s head and could be worn for playing sports) having sectional components/parts (see annotated drawings), segmented for the distribution of force from external impact, the safety helmet comprising a plurality of/at least four sectional parts contoured beside the side, back, and top circumference of the wearer’s head when it is worn, and a plurality of springs between the sectional parts and oriented planar to the wearer’s head when it is worn (annotated drawings show springs, disclosed in description of drawings as planar springs), wherein the sectional parts are spaced away from each other by the springs, generating gaps between sectional parts that are adjacent each other. The sectional parts comprise at least four sections, and the springs bridge the gaps between sectional parts that are adjacent to each other, wherein the springs comprise at least three springs. Thorpe ‘708 doesn’t provide intended function for the plurality of springs as having spring parameters and the plurality of sectional parts and arrangement of sectional parts are modulated to optimize the distribution of force. Thorpe also doesn’t teach the springs are anchored immovable at their ends to sectional parts that are adjacent to each other and adhesive anchors the springs, and upon impact, spring bending radially toward the center of the helmet.  Herbert teaches a football helmet with a plurality of springs 144,145 oriented planar relative to respective sections/sectional parts 104 of the helmet such that the springs disperse outer impact forces around the exterior surface area of the helmet (par.83). Each spring compresses upon absorption of impact forces and then returns to its original size and shape as in paragraph 83, and the plurality of springs are considered as modulated to optimize the distribution of force in that they are independent components 

    PNG
    media_image1.png
    608
    860
    media_image1.png
    Greyscale



Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Thorpe ‘708 in view of Herbert ‘143 as applied to claim 1 above, and further in view of Rush, III (U.S. 5,539,935).  Thorpe, as modified by Herbert, discloses the invention substantially as claimed. However, Thorpe doesn’t teach end caps affixed to both ends of said springs and anchoring the springs immovably to sectional parts that are adjacent to each other.  Rush teaches a spring 40 as part of a protective sports helmet 10, the spring structure including end caps 52,54 affixed to both ends of the spring such that . 
Conclusion
Any inquiry concerning this communication or earlier communications should be directed to Primary Examiner Katherine Moran at (571) 272-4990 (phone) and/or (571) 273-4990 (fax). Please note that internet communication (i.e. email) requires submission of an Authorization for Internet Communications form (PTO/SB/439).  The examiner can be reached on Monday-Thursday from 9:00 am to 6:00 pm, and alternating Fridays.If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Khoa Huynh, may be reached at (571) 272-4888. The official and after final fax number for the organization where this application is assigned is (571) 273-8300. General information regarding this application and 
questions directed to matters of form and procedures may be directed to the PTO Contact 

Center/Inventors Assistance Center at (800) 786-9199/571-272-1000. Information regarding the status 

of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. 

Status information for published applications may be obtained from either Private PAIR or Public PAIR. 

Status information for unpublished applications is available through Private PAIR only. For questions on 

access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

free).